United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-3372
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                James A. Widtfeldt

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                   Appeals from United States District Court
                     for the District of Nebraska - Omaha
                                 ____________

                         Submitted: September 29, 2020
                            Filed: October 8, 2020
                                [Unpublished]
                                ____________

Before COLLOTON, BENTON, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.

     James Widtfeldt appeals the district court’s1 order granting the government’s
motion for summary judgment in its action to collect unpaid gift and estate taxes

      1
       The Honorable Robert F. Rossiter, Jr., United States District Judge for the
District of Nebraska.
owed by Widtfeldt, and to order the sale of his property to satisfy his tax liability.
Following careful de novo review, see United States v. Scherping, 187 F.3d 796, 800
(8th Cir. 1999), we agree with the district court that there was no genuine issue as to
any material fact regarding Widtfeldt’s personal liability for the unpaid taxes, see 26
U.S.C. § 6324(a) (estate tax liability), § 6324(b) (gift tax liability); see also Widtfeldt
v. Comm’r, 449 Fed. Appx. 561 (8th Cir. 2012) (unpublished per curiam). The
district court’s issuance of the order of sale was also proper. See 26 U.S.C. § 7403
(authorizing action to enforce lien or to subject property to payment of tax debt). The
judgment is affirmed, see 8th Cir. R. 47B, and Widtfeldt’s pending motions are
denied as moot.
                        ______________________________




                                           -2-